Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 05/12/2021 is acknowledged.  The traversal is on the grounds that the two groups have overlapping features and the search and examination issues significantly overlap and do not create an undue burden.  This is not found persuasive because even though there are shared features between the two groups, Group I has unique areas of search compared to Group II such as B60C2011/0369 and B60C11/1263 as well as the patentability of the two groups is independent of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 5Eo and 6Ei (Figure 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 2009/0151833).
Regarding claim 1, Sakai teaches a tire (Para. [0050]) comprising a tread portion (Fig. 1, Ref. Num. 1) comprising a plurality of main grooves (Fig. 1, Ref. Num. 2, 3, 4) extending in a tire circumferential direction and a plurality of land regions (Fig. 1, Ref. Num. 6, 8, 12 ,13 ,14) divided by the plurality of the main grooves wherein the plurality of main grooves includes a first main groove (Fig. 1, Ref. Num. 4) and a second main groove (Fig. 1, Ref. Num. 3) adjacent to each other in a tire axial direction and the plurality of land regions includes a first land region (Fig. 1, Ref. Num. 14) defined between the first main groove (Fig. 1, Ref. Num. 4) and the second main groove (Fig. 1, Ref. Num. 3). Sakai also teaches that the first land region is provided with a first oblique groove (Fig. 1, Ref. Num. 10) and a second oblique groove (Fig. 1, Ref. Num. 11). The first oblique (Fig. 1, Ref. Num. 10) groove 
Regarding claim 2, Sakai teaches that an inclination direction of the first oblique groove (Fig. 1, Ref. Num. 10) is opposite to an inclination angle of the second oblique groove (Fig. 1, Ref. Num. 11).
Regarding 7, Sakai teaches that the first oblique groove (Fig. 1, Ref. Num. 10) includes an intersection portion (Fig. 1 recreated below, section surrounded by the circle) intersecting with the second oblique groove (Fig. 1, Ref. Num. 11) and an extension portion (Fig. 1 recreated below, section surrounded by the rectangle) extending between the intersection portion and the end of the first oblique groove. Sakai also teaches the first land region (Fig. 1, Ref. Num. 14) is provided with a short sipe (Fig. 1 recreated below, sipe with an arrow pointing to it) extending from the second main groove (Fig. 1, Ref. Num. 3) toward and extension portion (Fig. 1 recreated below, section surrounded by the rectangle) and terminating without intersecting with the extension portion (Fig. 1 recreated below, sipe with an arrow pointing to it).

    PNG
    media_image1.png
    521
    400
    media_image1.png
    Greyscale

.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama (US 2010/0154952).
Regarding claim 1, Kageyama teaches a tire (Para. [0025]) comprising a tread portion (Para. [0025]) comprising a plurality of main grooves (Fig. 2, Ref. Num. 3i, 3o) extending in a tire circumferential direction and a plurality of land regions (Fig. 2, Ref. Num. Ycr1, Ycr2) divided by the plurality of the main grooves wherein the plurality of main grooves includes a first main groove (Fig. 2, Ref. Num. 3i, the groove on the inner half of the tread, 2i, of Ycr1) and a second main groove (Fig. 2, Ref. Num. 3i, the groove on the outer half of the tread, 2o, of Ycr1) adjacent to each other in a tire axial direction and the plurality of land regions includes a first land region (Fig. 2, Ref. Num. Ycr1) defined between the first main groove (Fig. 2, Ref. Num. 3i, the groove on the inner half of the tread, 2i, of Ycr1) and the second main groove (Fig. 2, Ref. Num. 3i, the groove on the outer half of the tread, 2o, of Ycr1). Kageyama also teaches that the first land region is provided with a first oblique groove (Fig. 5, Ref. Num. 4c2, 10) and a second oblique groove (Fig. 5, Ref. Num. 4c1). The first oblique (Fig. 5, Ref. Num. 4c2, 10) groove extends obliquely with respect to the tire axial direction from the first main groove (Fig. 2, Ref. Num. 3i, the groove on the inner half of the tread, 2i, of Ycr1) to have an end portion terminating within the first land region (Fig. 2, Ref. Num. Ycr1) and the second oblique groove (Fig. 5, Ref. Num. 4c1) extends obliquely with respect to the tire axial direction from the second main groove to intersect with a middle groove portion of the first oblique groove (Fig. 5, Ref. Num. 4c2, 10) and terminate there.
Regarding claim 11, Kageyama teaches a tire wherein a position of the tread portion when the tire is mounted on a vehicle is specified (Fig. 2, Ref. Num. 2i, 2o; Para. [0044]). Kageyama also teaches that the first land region (Fig. 2, Ref. Num. Ycr1) is a crown land region extending on a tire equator (Fig. 2, Ref. Num. C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 2010/0154952).
Regarding claim 3, Kageyama shows that a length of the first oblique groove (Fig. 5, Ref. Num. 4c2, 10) from the first main groove (Fig. 2, Ref. Num. 3i, the groove on the inner half of the tread, 2i, of Ycr1) is in a range of 60% to 80% of a land region width in the tire axial direction of the first land region (Fig. 2, Ref. Num. Ycr1). Kageyama doesn’t explicitly say the length of the first oblique groove, but it shows the first oblique groove extends across the center line, which is the 50% point of the first land region, to a point approximately 2/3 of the way across the land line, so it would have been obvious to one of ordinary skill in the art before the effective filing date to set the length of the first oblique groove to be between 60% and 80% of the width of the first land region. Kageyama also teaches that a length of the second oblique groove (Fig. 5, Ref. Num. 4c1) from the second main groove (Fig. 2, Ref. Num. 3i, the .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2009/0151833) as applied to claim 1 above, and further in view of Murata (US 2019/0176531 A1).
Regarding claim 4, Sakai does not teach that the first land region is provided with an L-shaped sipe that extends from the first oblique groove to the first main groove.  
In an analogous art, Murata teaches a first land region (Fig. 2, Ref. Num. 34) that is provided with a bent sipe (Fig. 2, Ref. Num. 34a) formed in an L-shape on the corner of a block including a first sipe part (Section connecting to the lateral groove 21) and a second sipe part (Section connecting to the circumferential groove 22). The first sipe part extends from the lateral groove 21, which would extend from the first oblique groove 18 in Sakai and the second sipe part is connected with an end portion of the first sipe part and extends therefrom to the circumferential groove 22, which would be the first main groove 16(38) in Sakai.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakai with Murata to add an L-shaped groove on the corner of the block connecting the first oblique groove and the first main groove. This modification will create and edge effect which will increase traction performance (Murata, Para. [0048]).
Regarding claim 5, Murata teaches that the bent sipe (Fig. 2, Ref. Num. 34a) surrounds a corner on an obtuse angle sandwich between the lateral groove (first oblique groove) (Fig. 2, Ref. Num. 21) and the circumferential groove (first main groove) (Fig. 2, Ref. Num. 22).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2009/0151833) as applied to claim 1 above, and further in view of Mukai (US 2010/0252159 A1).
Regarding claim 9, Sakai does not teach that the first oblique groove includes a deep and shallow portion as well as a decreasing depth portion provided there between.
In an analogous art, Mukai teaches to provide a blind groove with a bend(first oblique groove) (Fig. 1, Ref. Num. 10B) with a deep groove portion (Fig. 4, at line 14B near the circumferential groove 3) and a shallow groove portion (Fig. 4, flat portion directly to the right of the center line where 12B starts) with a gradually decreasing depth portion there between (Fig. 4, section of the groove from the circumferential groove 3 to the flat portion, where the depth of groove gradually decreases). As the second oblique groove in Sakai connects with the first oblique groove bends and Mukai teaches that the oblique groove reaches the shallow portion, the second oblique groove would intersect with the first oblique groove in the shallow portion and would be of the same depth as it would be reasonable to make both grooves have the same depth profile to obtain the same benefits from it.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakai with Mukai in order to have the groove depth to gradually decrease from the main groove intersection to the end of the groove. This modification will increase the rigidity between the circumferential groove and the closed end which will control uneven wear (Mukai; Para. [0070]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2009/0151833) in view of Murata (US 2019/0176531 A1) as applied to claim 4 above, and further in view of Kanematsu (US 2017/0232800 A1).

In an analogous art, Kanematsu teaches making the depth different in different halves of a sipe, which one half being more shallower (Fig. 3b). This will result in the first sipe portion being shallower than the second portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakai in view of Murata with Kanematsu to have the sipe depth be different in different halves of the sipe. This modification will help the sipes both maintain the rigidity of the land and create a large frictional force. This will improve steering the ability on dry roads and running performance on snow/icy roads (Kanematsu; Para. [0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/               Primary Examiner, Art Unit 1749